Per Curiam.

In the first section of St. 1783, c. 32, it is enacted, that an executor or administrator licensed to sell real estate of the testator or intestate, for the payment of debts, may “ execute, in due form of law, deeds, &c., which instruments shall make as good a title to the purchaser ” as the testator or intestate, in his lifetime, could give. A different phraseology is used, we know not for what reason, in the second section.1 This deed however comes within the first, and was properly admitted in evidence.

Judgment according to verdict.


 See Revised Stat. c. 71, § 10.